Citation Nr: 1244360	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his spouse testified at a hearing before the undersigned Veteran Law Judge at the RO in October 2007.  A transcript of that hearing has been reviewed and associated with the claims file.

This matter was previously before the Board in the context of a petition to reopen a claim for entitlement to service connection for myositis in the lumbar region.  In a January 2008 Board decision, the Veteran's claim to reopen was remanded.  In November 2010, the Board reopened the claim for service for a low back disorder and remanded the matter for additional development on the merits.  In September 2011, the case was again remanded to complete the previously requested development, and the case is now before the Board for appellate consideration.  The Board finds that the RO substantially complied with the September 2011 remand directives, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  See also Chest v. Peake, No. 2007-7303, 283 Fed. Appx. 814 (Fed. Cir. July 21, 2008) (unpublished disposition) ("substantial" compliance, rather than "complete" or "absolute" compliance is the correct legal standard to be employed when determining whether remand instructions were complied with). 

The Board has recharacterized the issue as entitlement to service connection for a low back disorder to more accurately reflect the Veteran's contentions and the medical evidence of record.

A review of the Virtual VA paperless claims processing system reveals that, while the majority of the records contain in the electronic file are associated with the physical claims file, there is one document, a December 2012 summary of benefits notification letter, that was added to the electronic version of this file, as part of the Virtual VA system.  The Board has reviewed all electronic and paper records associated with this file.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current low back disorder is the result of a disease or injury associated with his active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service, and nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims, a letter dated in September 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  Notice letters sent to the Veteran in March 2007, June 2007, and February 2008 also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran also indicated that he was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  The VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records have been obtained and associated with the claims file.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded numerous VA examinations, most recently in February 2011 with an addendum in September 2011, and the results of which have been included in the claims file for review.  This VA examination involved review of the claims file and thorough examinations of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examinations and addendum are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its September 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  As previously, an addendum to the February 2011 was issued in September 2011.  A supplemental statement of the case was issued in June 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

I. Merits of the Claim

The Veteran contends that his low back disorder results from an injury he sustained while on active duty in Vietnam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic conditions, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  In the instant case, however, there is no presumed service connection because arthritis of the low back was not medically diagnosed within one year of discharge.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The record evidence shows that the Veteran has a current disability, diagnosed as degenerative changes of the lower lumbar spine with degenerative disc disease at L4-L5 and L5-S1, post surgical lumbar laminectomy with no residual functional deficit, as evidenced by the February 2011 VA examination report.

The Veteran testified at the October 2007 Board hearing that while stationed in Vietnam he had been filling a large drum that was used as a water tank, which was used for taking showers, when he fell landing on the ground and the large drum subsequently landed on him.  The Veteran stated he was taken to a "MASH" unit where he was told to lay down and was given some pills.  He was told that it was thought that he had muscle spasm.  After a few hours at the "MASH" unit, he was returned to his unit with instructions to get bed rest and to take additional pills.  The Veteran testified he has had chronic pain since then which he had self-medicated with over-the-counter (OTC) medications.  After separation from service, he began to experience back pain more after beginning his employment with General Motors.  As a result, he sought treatment at the VA for his back and was told that he had a muscle spasm.  His symptoms continued to worsen, and in 1971 and 1972 he was placed in a traction for his back and ultimately, low back surgery in 1972, followed by more traction in 1973 and 1977.  The Veteran testified that he still experienced back problems, including pain, but the symptoms were not as severe as prior to his back surgery.  During his first year after military service, he had shooting pains down his legs and numbness in his ankles.  He had been diagnosed with low back pain in June 1969 at "Saginaw" which was within his first year after military service.  He began seeing a private physician in 1971 and had a lumbar laminectomy at L4 and L5 in 1972.  See Board Hearing, dated October 2007.

The Veteran's wife clarified, for the record, the nature of the Veteran's in-service injury in that he was up on a platform and a 30 gallon drum came down and hit the Veteran across the legs and pelvic area.  The Veteran further testified that it was this same injury that caused his, now service-connected, disabilities of the knees.  Id. 

In addition, two statements from the Veteran's fellow service members (F.D.G. and R.R., received by the VA in October 2005 and October 2006, respectively) attested to the effect that in Vietnam, they witnessed the Veteran fall to the ground from a platform with a 30 gallon holding drum landing on the Veteran.  Also, R.R. stated to the effect that the Veteran fell on the ground landing on his back.  According to R.R.'s statement, the Veteran was unable to move and was picked up by medics.

With respect to the lay statements from the Veteran's wife and fellow service members, they support the Veteran's statement and testimony that he fell from a platform and injured his back.  Here, the Veteran, his wife, and his service members are competent to relate the sequence of events that led to the Veteran's back injury.  See Layno v. Brown, 6 Vet. App. 465 (1994) (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").  Therefore, to the extent that these lay statements attest to the fact that the Veteran fell and injured his back in service, these statements are also found to be credible.  However, while this lay evidence supports the Veteran's contention that he sustained a back injury in service, the totality of the lay and medical evidence of record also demonstrates that a chronic low back disorder, including degenerative changes and degenerative disc disease of the lumbar spine, was not present during service and is not otherwise related to service.

In fact, the record evidence shows that while the Veteran may have injured his back in service from a fall, his service treatment records reveal no signs, symptoms, history, complaint, or treatment for any low back ailment.  The service treatment records reflect that the Veteran received in-service medical treatment for a number of ailments, including a common head cold, but no complaint or pathology of the low back was recorded at that time, and no low back disorder was reported or found at the time of separation.  In the September 1968 Report of Medical History at separation, the Veteran, himself, stated that the present condition of his health was "good" and checked the boxes that he did not have, in the past or present, recurrent back pain, history of broken bones, cramps in legs, or arthritis.  He also answered negatively when asked whether he has had any illness or injury other than those already reported.  Furthermore, according to the September 1968 Report of Medical Examination at separation, the clinical evaluation of the Veteran's spine and lower extremities yielded normal findings, and the Veteran was found to be physically qualified for separation.

According to the post service treatment records, the Veteran was hospitalized in June 1969, at a VA hospital in Saginaw, Michigan, due to complaints of back pain.  On June 16, 1969, the Veteran related a history of low back pain for over one year, which occasionally radiated down his legs and was aggravated by heavy lifting, for which he was referred to the orthopedic clinic.  X-rays of the low back taken on June 23, 1969, suggested possible narrowing of the lumbosacral interspace and possible bilateral defects in the area of the isthmus at the lumbosacral level, but no forward displacement of L5 in relationship to the S1 was noted.  The impression was of a suspicion of narrowing of the joint space at the lumbosacral level; bilateral defects thought to be present in the area of the lumbosacral isthmus suggesting spondylolysis; and that the posterior spine and lateral process were thought to be intact, and the sacroiliac joint spaces gave the impression of being clear.

During the June 1969 VA inpatient treatment, the Veteran reported experiencing back pain since an injury from a fall while in Vietnam.  He described a toothache like pain in the arch of his low back and occasionally into the region of the right hip.  He related that the pain was worse upon sitting.  The physical examination revealed no sensory or reflex changes and equal leg lengths.  Between a 1/4 to 1/2 inch of atrophy of the right calf and thigh was noted.  The Veteran demonstrated a mild limitation of right lateral bending.  Straight leg raising test was to 60 degrees on the right and to 80 degrees on the left.  He walked well on his heels and toes.  According to the Doctor's Progress Notes, dated June 25, 1969, the Veteran's x-rays of the lumbar spine were reviewed and interpreted as showing no spinal abnormality.  Upon hospital discharge on June 26, 1969, the Veteran was instructed in William's exercises, and the resulting diagnosis was of chronic myositis of the lumbar region.

In December 1971, the Veteran was again hospitalized at the Saginaw General Hospital for back pain radiating down his right leg.  The discharge summary reveals that the Veteran presented with a history of having fallen from a platform three and a half years ago, landing on his back with a drum falling on his legs.  The Veteran related that he was told that he had a muscular back strain during his VA hospitalization two years ago.  He related, however, that six months prior to this hospital visit, he experienced back pain while lifting and moving his snowmobile, which had persisted for one week without radiation of pain down his right leg.  He further recounted that one month prior to this hospital visit, he experienced low back pain while moving stock at work, which was followed by pain down the right leg occurring one week later that had become worse.  A muscular back syndrome and possible intervertebral disc - right L4-5, was indicated.  Upon further studies, the resulting discharge diagnosis was of a ruptured L4-5 intervertebral disc.

An operative report in March 1972 from the St. Luke's Hospital shows the Veteran had a laminectomy at L4, L5, and ablation of herniated nucleus pulposus.  Additional clinical records disclose that between his last hospitalization in 1971 and the current hospitalization (in 1972), the Veteran fell about 3 feet from the tailgate of a truck, which precipitated an acute exacerbation of his symptoms in the back and down the right leg.

Post service private clinical records pertaining to treatment for diabetes and other musculoskeletal symptoms, over many years following service, show that in 1999 a history of the Veteran's 1972 back surgery was recorded.

Additional evidence includes numerous VA outpatient treatment records which, in part, reflect continued treatment for low back symptoms. 

On a VA orthopedic examination in June 2005, in conjunction with a claim for service connection for knee disabilities, it was reported that after service the Veteran began working for General Motors and then started complaining about his back.  He related a history of having had back surgery in 1972.  Occasionally, there was radiation of back pain with numbness and pain in both feet and legs.  He also related having had diabetes for four or five years.  Electromyographic testing was done and revealed isolated denervation of "EDB" of the right foot probably secondary to old lumbar radiculopathy.  It was noted that he had had a lumbar laminectomy in 1972.  The relevant diagnosis was isolated denervation of "EDB" of the right foot likely secondary to long-standing lumbar radiculopathy. 

An October 2005 VA treatment records reflects that the Veteran reported having fallen in a shower when in Vietnam and had had some back trouble and later had back surgery for it. 

On a VA diabetes examination in November 2005, it was noted that the Veteran had L5-S1 fusion in 1971.  After an examination the diagnoses included no evidence of peripheral neuropathy of the lower extremities. 

On VA examination in April 2007 the Veteran's history of an in-service back injury was reported.  X-rays revealed DDD at L4-5 and L5-S1. The radiological impression was DDD of the lower lumbar spine and spondylosis of the upper lumbar spine.  After a physical examination and a review of the evidence of record, the examiner opined that the Veteran's current lumbar DDD was less likely as not caused by or a result of his military service as there was no medical evidence linking the in-service fall to DDD of the lumbar spine but was in part due to injuries sustained to the back after the Veteran's military service. 

During a September 2008 VA examination of the Veteran's knees the Veteran's history of an in-service injury, as related above, was again recorded.

In February 2011, the Veteran underwent another VA examination where the examiner stated, "per [the] Veteran's own statement there was no trauma to his spine in the military.  He states that he can recall some muscle spasms 44 years ago."  The Veteran reported a dull ache in the low back.  A physical examination revealed a normal gait with no abnormal spinal curvatures.  The Veteran's range of motion was 88 degrees of flexion; and 30 degrees of extension, left and right lateral flexion, left and right lateral rotation.  A February 2011 X-ray of the low spine revealed no evidence of compression fracture or subluxation.  There were degenerative changes of the lumbar spine with narrowing of the disc spaces L4-L5 and L5-S1 with vacuum phenomena at L5-S1.  There were also degenerative changes in the lower thoracic spine.  

Finally, in September 2011, as instructed by a Remand issued earlier that month, an addendum to the February 2011 VA examination was provided by the same VA examiner.  Here, the VA examiner concluded that the Veteran's low back disability was not caused by or a result of his military service.  The VA examiner explained that the radiological studies of the lumbar spine, dated February 2011, showed evidence of degenerative changes in the lower lumbar spine with degenerative disc disease L4-L5 and L5-S1.  The x-rays which were taken 43 years after the Veteran's separation from service revealed no evidence of spondylolysis although the x-rays taken in October 1969 reported "bilateral defects are thought to be present in the area of the isthmus at [the] lumbosacral level suggesting a spondylolysis."  The VA examiner explained that these radiological findings were not definitive but rather suggestive and were not substantiated in the current radiological studies.  

Furthermore, the VA examiner determined there was no credible medical nexus of atrophy of the Veteran's right calf and thigh which was found during his VA hospitalization in October 1969 and his claimed low back disability.  The VA examiner stated the May 2001 VA examination showed no peripheral neuropathy and a review of the Veteran's claims file did not demonstrate his current low back complaints was a chronic problem during his military service.  

The VA examiner noted the Veteran reported experiencing an episode of muscle spasm 44 years ago.  However, there was no credible medical literature that supports a causal etiology between muscle spasm and degenerative disc disease.  The VA examiner also noted the Veteran was not medical discharged from the military and that he was able to be employed at General Motors performing factory work for 31 years.  It was determined the Veteran's service medical records revealed normal radiological examination findings of the lumbar spine. 

For the reasons that follow, the Board finds that service connection is not warranted for a low back disorder.  Although the Board accepts that the Veteran injured his back in service, there is no evidence of a low back disorder during service or at separation.  Rather, the record demonstrates a post-service onset of the Veteran's low back condition.  This is evidenced by the June 25, 1969, treatment record showing that the x-rays taken at that time revealed no spinal abnormalities.  While a diagnosis of chronic myositis of the lumbar region was indicated in 1969, this same diagnosis is not shown currently.  Instead, the Veteran was subsequently treated for, and diagnosed with, a ruptured L4-5 intervertebral disc in December 1971 following at least two post-service back injuries, and thereafter sustained a third post-service back injury, which was recent in time to his back surgery in 1972.  In addition, the April 2007 VA examiner opined that the Veteran's current lumbar degenerative disc disease was less likely as not caused by or a result of his military service (as there was no medical evidence linking the in-service fall to degenerative disc disease the lumbar spine) but was in part due to injuries sustained to the back after the Veteran's military service.  

Additionally, to the extent that the Veteran invites the Board to draw the conclusion, based on no medical evidence that his current low back disorder is a result of his in-service injury, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board also notes that the Veteran has not contended that any other incident of his military service led to his currently diagnosed low back disorder, and there is no evidence of record which so suggests.  The Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) (It is the claimant's responsibility to support a claim for VA benefits).

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and reliable on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

While the Board finds the Veteran competent to report that he has experienced low back pain since his in-service injury, he is not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5  (1992); see also 38 C.F.R. § 3.159 (a)(1) (2012) (Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Further, the Veteran's etiological theory has not been supported by a medical professional.  In fact, only a negative medical opinion, as discussed, has been associated with the Veteran's claims file.  In the same way, the Veteran's separation examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting findings, which reveal that the Veteran never reported in service that his symptoms began either during service or as a result of any in-service back injury.  As such, the history first related in 1969 of continuous symptoms since service is contradicted by the 1968 service separation examination and questionnaire, and is diminished by the fact of the Veteran's several intercurrent back injuries post service.  Weighing the Veteran's earlier statements as reflected in his service treatment records against his later contention of continuing back pain since service, the Board can and does attach more probative value and credibility to the earlier service documents because they reflect what the Veteran was experiencing at the time of the back injury and at service separation.  In light of the contrary lay and medical evidence contained in the service and post service records, the Board finds the Veteran's lay statements of continuing symptoms since service not to be credible, and thus they are afforded limited probative value.  Accordingly, the Veteran's claim fails on this basis. 

Although the Veteran has established that he currently suffers from a low back disability, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal is accordingly denied.








ORDER

Entitlement to service connection for a low back disoreder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


